DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/13/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/26/2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Restriction/Election of Species
Applicant's election without traverse of Species I (Claims 1-12) in the reply filed on 9/13/2021 is acknowledged.  
However, the Office disagrees with applicant’s election of Claims 1-12. Claim 10 appears to be related to Non-elected Species II, thus will be withdrawn accordingly.
Applicant's election with traverse of Sub-species I (Claims 1-12) in the reply filed on 9/13/2021 is acknowledged.  
The traversal is on ground(s) that “Sub-Species I, referring to an estimation of the driver's state, generally corresponds to above Condition 2 (this is recited in claim 7). Sub-Species II, referring to when a driver does not respond to vehicle call, generally corresponds to above Condition 1 (this is recited in claim 8). The operation of the vehicle control system does not change under conditions 1 or 2. That is, they are both used together. Consequently, Sub-Species I and Sub-Species II are not patentably distinct from each other and can be included in the same application/examination”.
These remarks are found persuasive, thus the Election of Sub-species is withdrawn.
Therefore the requirement is still deemed proper (Claims 1-9 and 11-12 will be examined) and FINAL.
                                                     Status of Application
Claims 1-12 are pending. Claims 10 has been withdrawn due to an Election of Species received on 9/13/2021. Claims 1, 11, and 12 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 1-9 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “setter coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-9 all recite a travel path boundary position setter configured to set a travel path boundary. In the specification, the corresponding structure found was “For example, the automated driving control device 100 includes a first controller 120, a 
Claim 7 recites an estimator configured to estimate a state of a driver of the vehicle. In the specification, the corresponding structure found was “by means of a grip sensor provided in the steering. For example, the control state changer 142 determines whether or not the state is a state in which it is estimated that the driver of the host vehicle M cannot drive the host vehicle M on the basis of a captured image captured by the in-vehicle camera provided within the vehicle of the host vehicle M (condition 2).” [Specification, page 19]. 


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 11 and 12 are rejected under the same rational.
Claim 2 states “to derive an index value” and this limitation has several issues. First, it appears that there is antecedent issues with this “index value”. Is this the same index value cited in Claim 1 or a new index value? If the first, there is antecedent issues. If a new one, it has the same variable name.  Further, this index value appears to be based on an “or” limitation in claim 1. Claim 1 states the index value indicates either “A” (indicating a variation over time in the travel path boundary position set by the 
Claim 6 states “so that the vehicle travels in a lane or along a travel path indicated by a trajectory of a preceding vehicle in front of the vehicle on the basis of a recognition result of the surrounding environment recognizer” and this limitation is unclear. Where is the separation between the two alternatives. Is it “a travel lane” or “along a travel path indicated by a trajectory of a preceding vehicle in front of the vehicle on the basis of a recognition result of the surrounding environment recognizer” or is this a “a travel lane” or “along a travel path” where either are indicated by a trajectory of a proceeding vehicle in front of the vehicle…”? As currently presented, Claim 6 fails to clearly recite the metes and bounds of the claims. The Office is going to interpret this as a lane. Appropriate action is required.
Claims 3-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-12 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites setting and calculating controlling values.
The limitations of setting and calculating controlling values for a vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a driving controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a driving controller” language, “setting and calculating controlling values for a vehicle” in the context of this claim encompasses the user manually steps of making a decision about a test script for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a driving controller to perform the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the setting and calculating controlling values for a vehicle steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-9 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 11-12.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grant (United States Patent 9,884,628).
With respect to Claim 1: Grant discloses “A vehicle control device comprising: a travel path boundary position setter configured to set a travel path boundary position that affects vehicle control in a road width direction on the basis of an output of an in-vehicle sensor” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11]; 
“and a driving controller configured to control at least steering on the basis of the output of the in-vehicle sensor” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11]; 
“wherein the driving controller is configured to calculate an index value  indicating a variation over time in the travel path boundary position set by the travel path boundary position setter or a variation related to a distance from a vehicle in a traveling direction” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11]; 

With respect to Claim 2: Grant discloses “The vehicle control device according to claim 1, wherein the travel path boundary position setter is configured to set the travel path boundary position in an extending direction of a road” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11]; 
“and wherein the driving controller is configured to derive an index value on the basis of a variation in a position corresponding to a prescribed distance in the traveling direction of the vehicle among travel path boundary positions set in the extending direction” [Grant, Col 8 line 22-col 12 line 11].
With respect to Claim 3: Grant discloses “The vehicle control device according to claim 1, wherein the in-vehicle sensor includes at least one of a light detection and ranging (LIDAR) finder and an imaging device” [Grant, Col 8 line 42-62].
With respect to Claim 4: Grant discloses “The vehicle control device according to claim 1, wherein the travel path boundary position setter is configured to set the travel path boundary position on each of one side and the other side in the road width direction in the traveling direction of the vehicle” [];
“wherein the driving controller is configured to determine a control range in the road width direction related to a left side of the vehicle on the basis of the index value obtained from a left travel path boundary position set on the left side 
“and wherein the driving controller is configured to determine a control range in the road width direction related to a right side of the vehicle on the basis of the index value obtained from a right travel path boundary position set on the right side of the vehicle by the travel path boundary position setter” [Grant, Col 8 line 22-col 12 line 11].
With respect to Claim 5: Grant discloses “The vehicle control device according to claim 1, wherein the driving controller is configured to not reduce the control range when the index value is greater than or equal to the threshold value as compared with when the index value is less than the threshold value” [Grant, Col 8 line 22-col 12 line 11];
“if a distance in the road width direction between a center of a lane or a central axis of the vehicle and the travel path boundary position is greater than or equal to a prescribed distance” [Grant, Col 8 line 22-col 12 line 11].
With respect to Claim 6: Grant discloses “The vehicle control device according to claim 1, further comprising a surrounding environment recognizer configured to recognize a surrounding environment of the vehicle” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11];
“wherein the driving controller is configured to activate a first driving state for controlling the vehicle so that the vehicle travels in a lane or along a travel path indicated by a trajectory of a preceding vehicle in front of the vehicle on the 
“and a second driving state for causing the vehicle to travel to a travel limit set on the basis of a marker recognized by the surrounding environment recognizer and causing the vehicle to be decelerated or stopped, and wherein the control range in the road width direction is applied to the second driving state” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11].
With respect to Claim 7: Grant discloses “The vehicle control device according to claim 6, further comprising an estimator configured to estimate a state of a driver of the vehicle, wherein the driving controller is configured to execute the second driving state when a prescribed state is given” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11].
With respect to Claim 8: Grant discloses “The vehicle control device according to claim 6, wherein the driving controller is configured to execute the second driving state when a driver does not respond to a call of the vehicle” [Grant, Col 12 lines 36-65].
With respect to Claim 11: all limitations have been examined with respect to the device in claims 1-8. The method taught/disclosed in claim 11 can clearly perform on the device of claims 1-8. Therefore claim 11 is rejected under the same rationale.
With respect to Claim 12: all limitations have been examined with respect to the device in claims 1-8. The medium taught/disclosed in claim 12 can clearly perform as the device of claims 1-8. Therefore claim 12 is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is rejected under 35 USC 103 as being unpatentable over Grant (United States Patent 9,884,628) in view of Kazemi et al. (United States Patent Publication 2019/0235499).
With respect to Claim 9: While Grant discloses “The vehicle control device according to claim 1, wherein the driving controller further is configured to determine the control range” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11];
Grant does not specifically state that the range is based on data such as map data.
Kazemi, which is also an autonomous vehicle stop system teaches using map data for vehicle control [Kazemi, ¶ 0085 and 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kazemi into the invention of Grant to not only use sensor data for vehicle control in lanes, sides of road and during safe stops as Grant discloses but also include using map data for lane recognition as taught by Kazemi with a motivation of creating a more robust system that can provide detailed information about the surrounding environment outside of sensor range [Kazemi, ¶ 0100]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control during safe stops and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669